NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MICHAEL A. FALANA,                 )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3482
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; J. Rogers
Padgett, Senior Judge, and Nick
Nazaretian, Judge.

Michael A. Falana, pro se.


PER CURIAM.

             Affirmed. See Allen v. State, 599 So. 2d 996 (Fla. 1992); Copeland v.

State, 118 So. 3d 842 (Fla. 2d DCA 2013); Lett v. State, 805 So. 2d 950 (Fla. 2d DCA

2001) (en banc).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.